Case: 2:19-cv-00056-WOB-CJS Doc #: 55 Filed: 01/15/20 Page: 1 of 5 - Page ID#: 841
                                                                   Eastern District of Kentucky
                                                                          FILED
                                                                          JAN 15 2020
                              UNITED STATES DISTRICT COURT                AT COVINGTON
                              EASTERN DISTRICT OF KENTUCKY               ROBERT R. CARR
                                                                     CLERK U.S. DISTRICT COURT
                             NORTHERN DIVISION AT COVINGTON

   NICHOLAS SANDMANN, by and through
   his parents and natural guardians, TED
   SANDMANN and JULIE SANDMANN,

               Plaintiffs,                     No. 2: l 9-cv-19-WOB-CJS

   v.

   WP COMPANY LLC, d/b/a THE
   WASHINGTON POST,

               Defendant.

   NICHOLAS SANDMANN, by and through
   his parents and natural guardians, TED
   SANDMANN and JULIE SANDMANN,

               Plaintiffs,                     No. 2: l 9-cv-0031-WOB-CJS

   V.

   CABLE NEWS NETWORK, INC.,

               Defendant.

   NICHOLAS SANDMANN, by and through
   his parents and natural guardians, TED
   SANDMANN and JULIE SANDMANN,

               Plaintiffs,                     No. 2: l 9-cv-56-WOB-CJS

   V.

   NBCUNIVERSAL MEDIA, LLC,

               Defendant.



                                     AGREED ORDER
Case: 2:19-cv-00056-WOB-CJS Doc #: 55 Filed: 01/15/20 Page: 2 of 5 - Page ID#: 842




            Pursuant to the Court's January 8, 2020 Order, Plaintiff Nicholas Sandmann, Defendant

  WP Company, LLC d/b/a The Washington Post, Defendant Cable News Network, Inc., and

  Defendant NBCUniversal Media, LLC, by and through their counsel of record, respectfully submit

  this Agreed Order, scheduling deadlines pending the filing of any additional lawsuit(s) in this

  Court. Accordingly, it is HEREBY ORDERED that:

            I.        On or before Monday, February 17, 2020, Plaintiff shall file a status report advising

   the Court of any additional lawsuits that have been filed in this Court and any additional lawsuits

   that may be filed in this Court concerning the events of January 18, 2019, at the National Mall.

            2.        Pursuant to the agreement reached at the January 7, 2020, conference, Plaintiff shall

   endeavor in good faith to file any additional lawsuit(s) that he expects to file in this Court

   concerning a republication of the statements of Nathan Phillips that Plaintiff "blocked" Phillips

   and "would not allow him to retreat" on January I 8, 2019 at the National Mall, on or before March

   9, 2020, without prejudice to Plaintiff's right to file additional lawsuits prior to the expiration of

   the applicable statute of limitations.

            3.        After responsive pleadings have been filed in any additional lawsuits that have been

   commenced, the parties will file a status report proposing a new date to hold a joint Rule 26(t)

   Conference.



   Dated:        \\   \5\pWO
                                                             Hon. William 0. Bertelsman
                                                             United States District Judge




                                                        2
Case: 2:19-cv-00056-WOB-CJS Doc #: 55 Filed: 01/15/20 Page: 3 of 5 - Page ID#: 843




   Tendered by:

                                     Isl Todd V McMurtrv
                                     Todd V. McMurtry
                                     Kyle M. Winslow
                                     Hemmer Defrank Wessels PLLC
                                     250 Grandview Drive
                                     Suite 500
                                     Ft. Mitchell, KY 95343
                                     Phone: (859) 344-1188
                                     Fax: (859) 578-3869
                                     Email: tmcmurtry@hemmerlaw.com

                                     L. Lin Wood (pro hac vice)
                                     Nicole Jennings Wade (pro hac vice)
                                     Jonathan D. Grunberg (pro hac vice)
                                     G. Taylor Wilson (pro hac vice)
                                     L. LIN WOOD, P.C.
                                     1180 W. Peachtree St., Ste. 2040
                                     Atlanta, GA 30309
                                     Phone: (404) 891-1402
                                     Fax: (404) 506-9111
                                     Email: lwood@linwoodlaw.com

                                     Attorneys for Plaintiff

                                     and

                                     Isl BethanvA. Breetz
                                     Philip W. Collier
                                     Bethany A. Breetz
                                     STITES & HARBISON, PLLC
                                     400 West Market Street, Suite 1800
                                     Louisville, KY 40202-3352
                                     Telephone: (502) 587-4500
                                     bbreetz@stites.com

                                     William G. Geisen
                                     STITES & HARBISON, PLLC
                                     100 East RiverCenter Boulevard, Suite 450
                                     Covington, KY 41011
                                     Telephone: (859) 652-7601

                                     Kevin T. Baine (pro hac vice)
                                     Thomas G. Hentoff (pro hac vice)
                                     Nicholas G. Gamse (pro hac vice)


                                        3
Case: 2:19-cv-00056-WOB-CJS Doc #: 55 Filed: 01/15/20 Page: 4 of 5 - Page ID#: 844




                                     Katherine Moran Meeks (pro hac vice)
                                     Whitney G. Woodward (pro hac vice)
                                     WILLIAMS & CONNOLLY LLP
                                     725 Twelfth Street, N. W.
                                     Washington, DC 20005
                                     Telephone: (202) 434-5000
                                     thentoff@wc.com

                                     Attorneys for The Washington Post

                                     and

                                     I sf James E. Burke
                                     James E. Burke (pro hac vice)
                                     Sarah V. Geiger
                                     Amanda B. Stubblefield
                                     Keating Muething & Klekamp PLL
                                     One East Fourth Street, Suite 1400
                                     Cincinnati, OH 45202
                                     Telephone: 513 .579 .6400
                                     Fax: 513 .579 .6457
                                     jburke@kmklaw.com
                                     sgeiger@kmklaw.com
                                     astubblefield@kmklaw.com

                                     Charles D. Tobin (pro hac vice)
                                     Maxwell S. Mishkin (pro hac vice)
                                     BALLARD SPAHR LLP
                                     1909 K Street, NW, 12th Floor
                                     Washington, DC 20006
                                     Telephone: (202) 661-2200
                                     Fax: (202) 661-2299
                                     tobinc@ballardspahr.com
                                     mishkinm@ballardspahr.com

                                     Leita Walker (pro hac vice pending)
                                     BALLARD SPAHR LLP
                                     2000 IDS Center
                                     80 South Eighth Street
                                     Minneapolis, MN 55402-2274
                                     Telephone: (612) 371-6222
                                     Fax: (612) 3713207
                                     walkerl@ballardspahr.com

                                     Attorneys for Cable News Network, Inc.



                                        4
Case: 2:19-cv-00056-WOB-CJS Doc #: 55 Filed: 01/15/20 Page: 5 of 5 - Page ID#: 845




                                     and

                                     Isl John C. Greiner
                                     John C. Greiner (pro hac vice)
                                     GRAYDON HEAD & RITCHEY LLP
                                     312 Walnut Street, Suite 1800
                                    Cincinnati, OH 45202
                                    Phone: (513) 629-2734
                                    Fax: (513) 333-4316
                                    jgreiner@graydon.law

                                     J. Stephen Smith
                                     Darren W. Ford
                                     GRAYDON HEAD & RITCHEY LLP
                                     2400 Chamber Center Drive
                                     Suite 300
                                     Ft. Mitchell, KY 41017
                                     Phone: (859) 578-3070
                                     Fax: (859) 578-3071
                                     ssmith@graydon.com
                                     dford@graydon.com

                                     Attorneys for NBC Universal Media, LLC




                                           5
